Title: From James Madison to Bernard Smith, [13 September 1820]
From: Madison, James
To: Smith, Bernard


                
                    Dr. Sir
                    [13 September 1820]
                
                I have just recd. yours of the 6th. inst. Knowing nothing that could in the least detract from the respect & confidence of which you have had successive marks from me, I should always be ready to bear the testimony,

requested under circumstances not liable to be misconstrued or misrepresented. How far those under wch. it would not be given are of that character I can not but think may deserve consideration of us both. The people of the States are naturally & justly jealous of external interferences, & particularly so on occasions when they are exercising their elective rights; and any thing from me to be publickly used on the approaching one to which you refer, would be the more likely to awaken that feeling, as it involves it seems, a great political question on which a local bias might be alledged or suspected to be charged on me. With this view of the subject, I think I do not err in supposing that I consult your advantage not less, than what concerns myself in leaving the result in the present case to the merit which heretofore procured the suffrages of your Constts. and to their intelligence & liberality in appreciating yr. discharge of the trust committed to you.
                I thank you Sir for the very kind wishes you have expressed, and beg you to be assured of a Sincere return of mine for a long & prosperous life
            